Citation Nr: 1136036	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-06 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for pituitary neoplasm/prolactinoma.

3.  Entitlement to a compensable initial evaluation for hypertension.

4.  Entitlement to a compensable initial evaluation for psoriasis.

5.  Entitlement to a compensable initial evaluation for status post left medial orbital wall fracture, to include claims of headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to September 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of this case was subsequently transferred to the RO in Chicago, Illinois.

The issues of service connection for pituitary neoplasm/prolactinoma and compensable initial evaluations for psoriasis and for status post left medial orbital wall fracture, to include claims of headaches, are addressed in the Remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's tinnitus cannot be reasonably disassociated from his military service.

2.  The Veteran's hypertension has been shown to require medication for its control.  The evidence of record does not show diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for an initial evaluation of 10 percent, but no more, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board's decision below is granting the Veteran's claim seeking entitlement to service connection for tinnitus.  As the Board is taking action favorable to the Veteran by granting this issue, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran's claim for service connection for hypertension was granted by a November 2007 rating decision.  The November 2007 rating decision assigned the Veteran's hypertension a noncompensable initial evaluation, effective from September 3, 2007.  The Veteran timely appealed this decision seeking a compensable initial evaluation. 

Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  At his April 2011 hearing before the Board, the Veteran submitted his updated VA medical treatment records, from August 2010 through February 2011, along with a waiver of RO consideration of this evidence.  In February 2007, the Veteran underwent a pre-separation VA physical examination.  The examiner reviewed the Veteran's service treatment records and examined the Veteran.  The examiner also included rationales for the conclusions reached during the examination.  The Board therefore concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has not claimed that this examination was inadequate.  Id.  Finally, with the submission of his updated treatment records directly to the Board, there is no sign in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

A.  Service Connection for Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran served on active duty in the Navy from September 2003 to September 2007.  A review of his service treatment records revealed complaints of bilateral tinnitus.  Prior to his discharge from the service, the Veteran filed his present claim seeking entitlement to service connection for tinnitus.

Through his statements and testimony before the Board, the Veteran reported having first noticed his having tinnitus about midway through his period of military service.  He indicated that he served as an aviation mechanic during his military service, and that the duties of this position exposed him to loud noise from aircraft engines.  

The Veteran's statements and testimony are competent evidence to relate a history of noise exposure during service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  
In addition, his contentions concerning his inservice noise exposure are consistent with what is known about his term of military service.  Accordingly, the Board concludes that the Veteran has a history of noise exposure and tinnitus during service.  Moreover, a May 2007 VA audiological examination noted the Veteran's complaints of having tinnitus, bilaterally.  

In reviewing the evidence of record, the Veteran has reported a competent and credible history of inservice noise exposure.  He has also consistently reported having tinnitus.  Finally, the May 2007 VA audiological examination revealed bilateral hearing loss and noted the Veteran's complaints of tinnitus.

Based on the foregoing, the evidence raises at least a reasonable doubt as to whether the Veteran's current tinnitus was incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, that doubt will be resolved in the Veteran's favor, and therefore, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Increased Initial Evaluation for Hypertension

In this case, the Veteran is seeking a compensable initial evaluation for his service-connected hypertension.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The RO assigned the Veteran's hypertension a noncompensable initial evaluation pursuant to Diagnostic Code 7101, used in rating hypertensive vascular disease.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Under Diagnostic Code 7101, a rating of 10 percent is warranted for hypertensive vascular disease where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more; or systolic pressure of predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  A 60 percent evaluation requires diastolic pressure of predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104.

In this case, the evidence of record shows that the Veteran's hypertension has a history of diastolic pressure in excess of 100 and now requires continuous medication for its control.  Specifically, the medical evidence of record reflects that the Veteran has essentially remained on medication for hypertension since his discharge from military service.  Most recently, a March 2011 VA treatment report noted that he was taking atenolol for hypertension.  Under these circumstances, the Board finds that the Veteran's hypertension warrants an initial evaluation of 10 percent.  

The Veteran's service-connected hypertension is not manifested by diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  A review of the Veteran's post service treatment records revealed the following blood pressure readings from November 2008 through February 2011: 138/86, 132/81, 160/100, 149/92.  145/99, 156/88, 165/100, 132/92.  Since the initial grant of service connection, there is no period in which the Veteran's hypertension has been manifested by diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more.  Accordingly, the Board finds that the Veteran is entitled to a rating of no more than 10 percent for his service-connected hypertension.  Fenderson v. West, 12 Vet. App. at 126.

In considering the Veteran's claim herein, the Board has also considered the issue of whether the schedular evaluation assigned the Veteran's condition herein is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must then consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluation in this case is not inadequate.  The Veteran's service-connected hypertension is rated under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  When comparing this disability picture exhibited by the Veteran's hypertension with the findings contemplated by the Rating Schedule, the Board finds that the Veteran's hypertension is congruent with the disability picture represented by a 10 percent disability rating.  The Veteran's hypertension has been shown to require medication for its control.  The evidence does not show diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more.  Under Diagnostic Code 7101, a rating of 10 percent is warranted for hypertensive vascular disease where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more; or systolic pressure of predominantly 200 or more.  38 C.F.R. § 4.104.  Thus, the criteria for 10 percent rating reasonably describe the Veteran's service-connected hypertension disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  


ORDER

Service connection for tinnitus is granted.

An initial disability rating of 10 percent, but no more, for hypertension is granted, subject to the laws and regulations governing the payment of monetary benefits.




	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran is seeking entitlement to service connection for pituitary neoplasm/prolactinoma.  He is also seeking compensable initial evaluations for his service-connected psoriasis and status post left medial orbital wall fracture, to include claims of headaches.

A.  Service Connection for Pituitary Neoplasm/Prolactinoma

A review of the Veteran's service treatment records revealed a diagnosis of pituitary neoplasm prolactinoma on May 9, 2005, by an endocrinologist.  A June 2007 VA physical examination noted that the May 9, 2005 treatment report failed to note any symptoms related to prolactinoma, and therefore, the VA examiner presumed the diagnosis was in error, and then was repeated by autocites on several subsequent treatment reports.  

At his April 2011 hearing before the Board, the Veteran's representative argued that a new VA examination was required to conclusively determine whether the Veteran currently has pituitary neoplasm/prolactinoma.  In support of this contention, the representative indicated that this condition could be secondary to the Veteran's inservice traumatic brain injury, and that the Veteran had a pending magnetic resonance imaging (MRI) examination which may be relevant to this determination.  Under these circumstances, the Board concludes that the RO should attempt to obtain the Veteran's updated treatment records, and then schedule the Veteran for the appropriate examination to determine whether the Veteran currently has a pituitary neoplasm/prolactinoma disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

B.  Increased Evaluation for Psoriasis

The Veteran's service-connected psoriasis has been rated noncompensable pursuant to Diagnostic Code 7816.  38 C.F.R. 4.118, Diagnostic Code 7816.  Diagnostic Code 7816 provides that psoriasis affecting less than 5 percent of the entire body or exposed areas affected, and; no more than topical therapy required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Psoriasis affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Psoriasis affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Psoriasis affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.

Under Diagnostic Code 7816, psoriasis may also be rated as disfigurement of the head, face, or neck, scars, or dermatitis depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2010).

A June 2007 pre-separation VA physical examination noted the Veteran's psoriasis involved his right knee, legs, back and buttocks.  The report also noted that there was no visible rash on the Veteran's face, scalp, neck or hands, and that it was nondisfiguring.  At his April 2011 hearing before the Board, the Veteran testified that his psoriasis involved his face, elbows, scalp, genital area, buttocks, and knees.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Accordingly, the evidence of record indicates that the Veteran's service-connected skin disorder may have worsened since his most recent VA examination, and it may now involve his face and scalp.  Under these circumstances, the RO should, with the assistance of the Veteran, obtain updated medical treatment records and then schedule the Veteran for a new VA examination to determine the current severity of his service-connected psoriasis.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

C.  Increased Evaluation for Status Post Left Medial Orbital Wall Fracture, to include Claims of Headaches.

At his hearing before the Board, the Veteran, acting through his representative, argued that consideration for a separate evaluation should be given to the Veteran's headaches.  The Veteran testified that he has throbbing headaches which sometimes prevent him from working.  The Veteran also indicated that he would soon undergo an MRI examination, the findings of which would be relevant in considering the severity of this disability.

The RO evaluated the Veteran's service-connected status post left medial orbital wall fracture, to include claims of headaches under Diagnostic Code 5296, used in rating loss of part of the skull.  See 38 C.F.R. § 4.71a, Diagnostic Code 5296.  

Under Diagnostic Code 5296, loss of part of the skull with brain hernia warrants an 80 percent rating.  Without brain hernia, a 50 percent rating is warranted for loss of an area of the skull larger than the size of a 50-cent piece or 1.140 square inches (7.355 square centimeters); a 10 percent rating is warranted for loss of an area of the skull smaller than the size of a 25-cent piece or 0.716 square inches (4.619 square centimeters); and a 30 percent rating is warranted for loss of an intermediate area of the skull (between a 25-cent and 50-cent piece).  A note to Diagnostic Code 5296 provides that any intracranial complications be rated separately.  Id. 

After reviewing the evidence of record, the Board finds that the RO should schedule the Veteran for a new VA examination to determine the current severity of his service-connected status post left medial orbital wall fracture, to include claims of headaches.  This VA examination must fully address the Veteran's current headaches.  The RO should also, with the assistance of the Veteran, attempt to obtain updated medical treatment records relating to this condition.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated or examined him for pituitary neoplasm/prolactinoma, psoriasis, status post left medial orbital wall fracture, and headaches, since his discharge from the service in September 2007.  The Veteran must be asked to complete a separate VA Form 21-4142 for any physician or source of treatment or examination he may identify.  The RO must then obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examination to determine the existence and etiology of any current pituitary neoplasm/prolactinoma disability found.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the service and post service treatment records, including the May 9, 2005 inservice treatment report, as well as the Veteran's lay statements, the examiner must provide an opinion as to whether the Veteran's currently has a pituitary neoplasm/prolactinoma; if so, the VA examiner must provide an opinion as to whether it has been incurred in or aggravated during the Veteran's military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

3.  The Veteran must be afforded the appropriate VA examination to determine the severity of the Veteran's psoriasis.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  In the report, the examiner must identify all areas of the Veteran's body which are affected by his service-connected skin disorder, and what percentage of the Veteran's body is affected by psoriasis, both of exposed areas only and the entire body.  Additionally, the examiner must review the record for prescribed treatment for psoriasis and indicate what treatment the Veteran has received, whether topical or systemic, and the length of time for which each treatment was prescribed.  The dermatologist must also discuss whether systemic therapy was warranted at any time, but not prescribed due to conflicting health concerns.  The report prepared must be typed.

4.  The Veteran must be afforded the appropriate VA examination to determine the severity of the Veteran's status post left medial orbital wall fracture, to include claims of headaches.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must specifically diagnose all current residuals of the Veteran's status post left medial orbital wall fracture, to include headaches.  All signs and symptoms of the service-connected status post left medial orbital wall fracture, to include claims of headaches, must be reported in detail, including all information for rating manifestations of this disability to include any loss of skull, intracranial complications, scars, and headaches.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

7.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated, to include adjudication of whether separate evaluations are warranted for any residuals of the left medial orbital wall fracture.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


